



 

 

 

 

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 

 

 

Exhibit 10.27


 

 

 

April 12, 2006

 

 

To:

Medtronic, Inc.

 

710 Medtronic Parkway

 

Minneapolis, Minnesota 55432

 

Attn: Treasurer

 

Telephone: (763) 505-2697

 

Facsimile: (763) 505-2700

 

 

 

With a copy to:

 

 

 

Attn: General Counsel

 

Facsimile: (763) 505-2980

 

 

From:

[_________________]

 

[_________________]

 

[_________________]

 

Attn: [_________________]

 

Telephone: [_________________]

 

Facsimile: [_________________]

 

 

Re:

Convertible Bond Hedge Transaction

 

(__________ Reference Number:________________)

Ladies and Gentlemen:

          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced transaction entered into
on the Trade Date specified below (the “Transaction”) between [________________]
(“Dealer”) and Medtronic, Inc. (“Counterparty”). This communication constitutes
a “Confirmation” as referred to in the ISDA Master Agreement specified below.

          1. This Confirmation is subject to, and incorporates, the definitions
and provisions of the 2000 ISDA Definitions (including the Annex thereto) (the
“2000 Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of April 18, 2006
between Counterparty and Wells Fargo Bank, N.A., as trustee (the “Indenture”)
relating to the USD2,200,000,000 principal amount of 1.625% convertible
debentures due April 15, 2013 (the “Convertible Debentures”). In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern.

          Each party is hereby advised, and each such party acknowledges, that
the other party has engaged in, or refrained from engaging in, substantial
financial transactions and has taken other material actions in reliance upon the
parties’ entry into the Transaction to which this Confirmation relates on the
terms and conditions set forth below.

          This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as
if Dealer and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

          All provisions contained in, or incorporated by reference to, the
Agreement will govern this

--------------------------------------------------------------------------------



Confirmation except as expressly modified herein. In the event of any
inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

          2. The Transaction constitutes a Share Option Transaction for purposes
of the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

 

 

 

General Terms:

 

 

 

 

 

 

 

Trade Date:

 

April 12, 2006

 

 

 

 

 

Effective Date:

 

April 18, 2006

 

 

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

 

 

Option Type:

 

Call

 

 

 

 

 

Seller:

 

Dealer

 

 

 

 

 

Buyer:

 

Counterparty

 

 

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD 0.10 per share (Ticker Symbol:
“MDT”).

 

 

 

 

 

Number of Options:

 

The number of Convertible Debentures in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Debentures; provided that the Number of Options shall be
automatically increased as of the date of exercise by Banc of America Securities
LLC and Morgan Stanley & Co. Incorporated, as representatives of the Initial
Purchasers (as defined in the Purchase Agreement), of their option pursuant to
Section 4 of the Purchase Agreement dated as of April 12, 2006 between
Counterparty and Banc of America Securities LLC and Morgan Stanley & Co.
Incorporated as representatives of the Initial Purchasers thereto (the “Purchase
Agreement”) by the number of Convertible Debentures in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Debentures,
the “Additional Convertible Debentures”). For the avoidance of doubt, the Number
of Options outstanding shall be reduced by each exercise of Options hereunder.

 

 

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 10.13 of the Indenture).

 

 

 

 

 

Strike Price:

 

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement.

 

 

 

 

 

Applicable Percentage:

 

[____]%

 

 

 

 

 

Number of Shares:

 

The product of the Number of Options, the Option

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Entitlement and the Applicable Percentage.

 

 

 

 

 

Premium:

 

USD [__________] (Premium per Option USD [___________]); provided that if the
Number of Options is increased pursuant to the proviso to the definition of
“Number of Options” above, an additional Premium equal to the product of the
number of Options by which the Number of Options is so increased and the Premium
per Option shall be paid on the Additional Premium Payment Date.

 

 

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

 

 

Additional Premium Payment Date:

 

The closing date for the purchase and sale of the Additional Convertible
Debentures.

 

 

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

 

Procedures for Exercise:

 

 

 

 

 

 

 

Potential Exercise Dates:

 

Each Conversion Date.

 

 

 

 

 

Conversion Date:

 

Each “Conversion Date”, as defined in the Indenture, of Convertible Debentures
with respect to which Counterparty does not make the direction described in
Section 10.25 of the Indenture (such Convertible Debentures, the “Relevant
Convertible Debentures” for such Conversion Date).

 

 

 

 

 

Required Exercise on

 

 

 

Conversion Dates:

 

On each Conversion Date for Relevant Convertible Debentures, a number of Options
equal to the number of Relevant Convertible Debentures in denominations of
USD1,000 principal amount submitted for conversion on such Conversion Date in
accordance with the terms of the Indenture shall be automatically exercised,
subject to “Notice of Exercise” below.

 

 

 

 

 

Expiration Date:

 

April 15, 2013

 

 

 

 

 

Multiple Exercise:

 

Applicable, as provided above under “Required Exercise on Conversion Dates”.

 

 

 

 

 

Minimum Number of Options:

 

Zero

 

 

 

 

 

Maximum Number of Options:

 

Number of Options

 

 

 

 

 

Integral Multiple:

 

Not Applicable

 

 

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

 

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty must notify Dealer in writing prior to 5:00
PM, New York City time, on the Exchange Business Day prior to the first Exchange
Business Day of the “Conversion Reference Period”, as defined in the Indenture,
relating to the Relevant Convertible Debentures converted on the Conversion Date
relating to the relevant Exercise Date (the “Notice Deadline”) of (i) the number
of Options

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

being exercised on such Exercise Date, (ii) the scheduled settlement date under
the Indenture for the Relevant Convertible Debentures converted on the
Conversion Date corresponding to such Exercise Date and (iii) the applicable
Cash Percentage (as defined in the Indenture); provided that, notwithstanding
the foregoing, such notice (and the related exercise of Options) shall be
effective if given after the Notice Deadline but prior to 5:00 PM New York City
time, on the fifth Exchange Business Day of such “Conversion Reference Period”,
in which event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer in connection with its hedging activities (including the unwinding of any
hedge position) as a result of Dealer not having received such notice prior to
the Notice Deadline.

 

 

 

 

 

 

Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:

 

To:

[__________________]

 

 

 

 

[__________________]

 

 

 

 

[__________________]

 

 

 

 

 

 

 

 

Attn:

[__________________]

 

 

 

 

[__________________]

 

 

 

Telephone:

[__________________]

 

 

 

Facsimile:

[__________________]

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Attn:

[__________________]

 

 

 

 

[__________________]

 

 

 

Telephone:

[__________________]

 

 

 

Facsimile:

[__________________]

 

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares or cash to be delivered under the Relevant Convertible
Debentures under the terms of the Indenture; provided that the Settlement Date
will not be prior to the later of (i) the date one Settlement Cycle following
the final day of the “Conversion Reference Period”, as defined in the Indenture,
or (ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 5:00 PM,
New York City time.

 

 

 

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date

4

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

occurring on a Conversion Date, Dealer will deliver to Counterparty, on the
related Settlement Date, the product of the Applicable Percentage and a number
of Shares and/or amount of cash in USD equal to the aggregate number of Shares
or amount of cash, as the case may be, that Counterparty is obligated to deliver
to the holder(s) of the Relevant Convertible Debentures converted on such
Conversion Date pursuant to Section 10.01(b) of the Indenture (the “Convertible
Obligation”); provided that such obligation shall be determined excluding any
Shares or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Debentures as a result of any adjustments to the Conversion
Rate pursuant to Section 10.13 of the Indenture. For the avoidance of doubt, if
the “Conversion Value”, as defined in the Indenture, is less than or equal to
USD1,000, Dealer will have no delivery obligation hereunder.

 

 

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the “Conversion Reference Period”, as defined in the Indenture, Counterparty
shall give Dealer notice of the final number of shares and/or the amount of cash
comprising the Convertible Obligation (it being understood, for the avoidance of
doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise, as set
forth above, in any way).

 

 

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
the Shares. “Net Share Settled” in relation to any Option means that Dealer is
obligated to deliver Shares hereunder.

 

 

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

 

 

 

 

Adjustments:

 

 

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or

5

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

condition set forth in Section 10.06, 10.07, 10.08 or 10.09 of the Indenture,
the Calculation Agent shall make the corresponding adjustment in respect of any
one or more of the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment of the Transaction, to
the extent an analogous adjustment is made under the Indenture.

 

 

 

Extraordinary Events:

 

 

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.12 of the
Indenture.

 

 

 

 

 

Tender Offer:

 

Applicable. Notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in Section 10.10
of the Indenture.

 

 

 

 

 

Consequences of Merger Events and

 

 

 

Tender Offers:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction, to the extent an analogous adjustment is made under
the Indenture; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional shares as set
forth in Section 10.13 of the Indenture; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to the Dealer is not reduced
as a result of such adjustment.

 

 

 

 

 

Nationalization, Insolvency

 

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

 

 

(a)

Change in Law:

 

Not Applicable

6

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Failure to Deliver:

 

Applicable

 

 

 

 

 

 

 

 

(c)

Insolvency Filing:

 

Applicable

 

 

 

 

 

 

 

 

(d)

Hedging Disruption:

 

Not Applicable

 

 

 

 

 

 

 

 

(e)

Increased Cost of Hedging:

 

Not Applicable

 

 

 

 

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer

 

 

 

 

 

 

 

Determining Party:

 

For all applicable Additional Disruption Events, Dealer

 

 

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

 

 

 

 

Agreements and Acknowledgments

 

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

 

 

 

 

3. Calculation Agent:

 

Dealer. The Calculation Agent shall deliver, within five Exchange Business Days
of a written request by either party, a written explanation of any calculation
or adjustment made by it, and including, where applicable, the methodology and
data applied.

 

 

 

 

 

 

 

4. Account Details:

 

 

 

 

 

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

 

 

 

 

[______________]

 

 

 

Bank Routing:

[______________]

 

 

 

Account Name:

[______________]

 

 

 

Account No. :

[______________]

 

 

 

 

 

Counterparty Payment Instructions:

 

 

 

 

 

 

 

To be provided by Counterparty.

 

 

 

 

 

5. Offices:

 

 

 

 

 

 

The Office of Dealer for the Transaction is:

 

 

 

 

 

 

 

[__________________]

 

 

 

 

 

 

The Office of Counterparty for the Transaction is:

 

 

 

 

 

 

 

Medtronic, Inc.

 

 

 

710 Medtronic Parkway

 

 

 

Minneapolis, Minnesota 55432

 

 

 

 

 

6. Notices: For purposes of this Confirmation:

 

 

 

 

 

(a)

Address for notices or communications to Counterparty:

 

 

 

 

 

 

 

To:

Medtronic, Inc.

 

 

 

 

710 Medtronic Parkway

 

 

 

 

Minneapolis, Minnesota 55432

 

 

 

Attn:

Treasurer

 

 

 

Telephone:

(763) 505-2697

 

 

 

Facsimile:

(763) 505-2700

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Attn:

General Counsel

7

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Facsimile:

(763) 505-2980

 

 

 

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

 

 

 

 

To:

[__________________]

 

 

 

 

[__________________]

 

 

 

 

[__________________]

 

 

 

Attn:

[__________________]

 

 

 

Telephone:

[__________________]

 

 

 

Facsimile:

[__________________]

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Attn:

[__________________]

 

 

 

 

[__________________]

 

 

 

Telephone:

[__________________]

 

 

 

Facsimile:

[__________________]

 

 

 

 

 

7. Representations, Warranties and Agreements:

                    (a) In addition to the representations and warranties in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

 

 

 

                     (i) On the Trade Date, (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

 

 

                     (ii) (A) On the Trade Date, the Shares or securities that
are convertible into, or exchangeable or exercisable for Shares, are not, and
shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Counterparty shall
not engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date.

 

 

 

                     (iii) On the Trade Date, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

 

 

                     (iv) Without limiting the generality of Section 13.1 of the
Equity Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 

 

 

                     (v) Without limiting the generality of Section 3(a)(iii) of
the Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under
the Exchange Act.

8

--------------------------------------------------------------------------------



 

 

 

          (vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

 

 

          (vii) Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

 

 

          (viii) Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

 

 

          (ix) On the Trade Date (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

 

 

          (x) The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.

 

 

 

          (xi) Counterparty understands that no obligations of Dealer to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

          (b) Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

          (c) Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

          (d) Each of Dealer and Counterparty agrees and acknowledges (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

          8. Other Provisions:

          (a) Right to Extend. Dealer may postpone any Potential Exercise Date
or any other date of valuation or delivery by Dealer, with respect to some or
all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in

9

--------------------------------------------------------------------------------



its reasonable discretion, that such extension is reasonably necessary to enable
Dealer to effect purchases of Shares in connection with its hedging or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

          (b) Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible
Debentures as set forth in Section 6.01 of the Indenture that results in an
acceleration of the Convertible Debentures pursuant to the terms of the
Indenture, (ii) an Amendment Event or (iii) a Repayment Event shall be an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement; provided that in the case of a Repayment Event
the Transaction shall be subject to termination only in respect of the number of
Convertible Debentures that cease to be outstanding in connection with or as a
result of such Repayment Event.

                    “Amendment Event” means that Counterparty amends, modifies,
supplements or waives any term of the Indenture or the Convertible Debentures
governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Debentures (including changes to the conversion price,
conversion settlement dates or conversion conditions), or any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Debentures to amend, in each case without the prior consent of
Dealer, such consent not to be unreasonably withheld.

                    “Repayment Event” means that (A) any Convertible Debentures
are repurchased (whether in connection with or as a result of a change of
control, howsoever defined, or for any other reason) by Counterparty or any of
its subsidiaries, (B) any Convertible Debentures are delivered to Counterparty
in exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Debentures is repaid prior to the final maturity date of the Convertible
Debentures (whether following acceleration of the Convertible Debentures or
otherwise), or (D) any Convertible Debentures are exchanged by or for the
benefit of the holders thereof for any other securities of Counterparty or any
of its affiliates (or any other property, or any combination thereof) pursuant
to any exchange offer or similar transaction; provided that, in the case of
clause (B) and clause (D), conversions of the Convertible Debentures pursuant to
the terms of the Indenture as in effect on the date hereof shall not be
Repayment Events.

          (c) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(k) below, Dealer shall
owe Counterparty any amount pursuant to Section 12.2 of the Equity Definitions
and “Consequences of Merger Events” above, or Sections 12.3, 12.6, 12.7 or 12.9
of the Equity Definitions (except in the event of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date or Early Termination Date, as applicable:

 

 

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction

10

--------------------------------------------------------------------------------



 

 

 

 

 

of the Payment Obligation.

 

 

 

Share Termination Delivery
Property:

 


A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-Settled” shall be read as
references to “settled by Share Termination Alternative” and all references to
“Shares” shall be read as references to “Share Termination Delivery Units”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
any Share Termination Delivery Units (or any part thereof).

          (d) Disposition of Hedge Shares. Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election: (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow

11

--------------------------------------------------------------------------------



Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
MDT <equity> VAP (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

          (e) Amendment to Equity Definitions and the Agreement. The following
amendment shall be made to the Equity Definitions and to the Agreement: Section
12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting from the
fourth line thereof the word “or” after the word “official” and inserting a
comma therefor, and (2) deleting the semi-colon at the end of subsection (B)
thereof and inserting the following words therefor “or (C) at Dealer’s option,
the occurrence of any of the events specified in Section 5(a)(vii) (1) through
(9) of the ISDA Master Agreement with respect to that Issuer.”

          (f) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
6% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(f) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.

          (g) Transfer and Assignment. Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, to any
of its affiliates without the consent of Counterparty. If at any time at which
the Equity Percentage exceeds 9.5%, Dealer, in its discretion, is unable to
effect a transfer or assignment to a third party after its commercially
reasonable efforts on pricing terms reasonably acceptable to Dealer such that
the Equity Percentage is reduced to 9.5% or less, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the

12

--------------------------------------------------------------------------------



“Terminated Portion”) of the Transaction, such that the Equity Percentage
following such partial termination will be equal to or less than 9.5%. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the Number of Shares and (B) the
denominator of which is the number of Shares outstanding on such day.
Counterparty may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, to any party with the consent of
Dealer, such consent not to be unreasonably withheld.

          (h) Staggered Settlement. If the Staggered Settlement Equity
Percentage as of any Exchange Business Day during the relevant “Conversion
Reference Period”, as defined in the Indenture, is greater than 4.5%, Dealer
may, by notice to Counterparty prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

 

 

 

          (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of such “Conversion Reference
Period”) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and

 

 

 

          (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

          The “Staggered Settlement Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
the number of Shares that Dealer or any of its affiliates beneficially own
(within the meaning of Section 13 of the Exchange Act) on such day, other than
any Shares so owned as a hedge of the Transaction, and the Number of Shares and
(B) the denominator of which is the number of Shares outstanding on such day.

          (i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

          (j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

          (k) Netting and Set-off.

 

 

 

          (i) If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Counterparty to Dealer
and cash would otherwise be payable or Shares or other property would otherwise
be deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Dealer to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the

13

--------------------------------------------------------------------------------



 

 

 

larger aggregate amount would have been payable or deliverable to pay or deliver
to the other party the excess of the larger aggregate amount over the smaller
aggregate amount.

 

 

 

          (ii) In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Dealer or any affiliate of Dealer may have to or
against Counterparty hereunder or under the Agreement against any right or
obligation Dealer or any of its affiliates may have against or to Counterparty,
including without limitation any right to receive a payment or delivery pursuant
to any provision of the Agreement or hereunder. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of the same type, such obligation and right shall be set off in kind. In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of any other type, the value of each of such
obligation and such right shall be determined by the Calculation Agent and the
result of such set-off shall be that the net obligor shall pay or deliver to the
other party an amount of cash or assets, at the net obligor’s option, with a
value (determined, in the case of a delivery of assets, by the Calculation
Agent) equal to that of the net obligation. In determining the value of any
obligation to release or deliver Shares or any right to receive Shares, the
value at any time of such obligation or right shall be determined by reference
to the market value of the Shares at such time, as determined by the Calculation
Agent. If an obligation or right is unascertained at the time of any such
set-off, the Calculation Agent may in good faith estimate the amount or value of
such obligation or right, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

 

 



          (iii) Notwithstanding any provision of the Agreement (including
without limitation Section 6(f) thereof) and this Confirmation (including
without limitation this Section 8(k)) or any other agreement between the parties
to the contrary, (A) Counterparty shall not net or set off its obligations under
the Transaction, if any, against its rights against Dealer under any other
transaction or instrument; (B) Dealer may net and set off any rights of Dealer
against Counterparty arising under the Transaction only against obligations of
Dealer to Counterparty arising under any transaction or instrument if such
transaction or instrument does not convey rights to Dealer senior to the claims
of common stockholders in the event of Counterparty’s bankruptcy; and (C) in the
event of Counterparty’s bankruptcy, Dealer waives any and all rights it may have
to set-off in respect of the Transaction, whether arising under agreement,
applicable law or otherwise. Dealer will give notice to Counterparty of any
netting or set off effected under this provision.

          (l) Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

          (m) Early Unwind. In the event the sale by Counterparty of the
Convertible Debentures is not consummated with the initial purchasers pursuant
to the Purchase Agreement for any reason by the close of business in New York on
April 18, 2006 (or such later date as agreed upon by the parties, which in no
event shall be later than April 27, 2006) (April 18, 2006 or such later date
being the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Counterparty thereunder
shall be cancelled and terminated and (ii) Counterparty shall pay to Dealer,
other than in cases involving a breach of the Purchase Agreement by the initial
purchasers, an amount in cash equal to the aggregate amount of costs and
expenses relating to the unwinding of Dealer's hedging activities in respect of
the Transaction (including market losses incurred in reselling any Shares
purchased by Dealer or its affiliates in connection with such hedging
activities). Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

14

--------------------------------------------------------------------------------



          (n) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

          (o) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

15

--------------------------------------------------------------------------------



          Counterparty hereby agrees (a) to check this Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

 

 

 

 

Yours faithfully,


 

 

 

--------------------------------------------------------------------------------

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

 

Agreed and Accepted By:

 

 

 

MEDTRONIC, INC.



 

By:

 

 

--------------------------------------------------------------------------------

 

      Name:

 

      Title:

 

16

--------------------------------------------------------------------------------



Schedule to Exhibit 10.27

          On April 12, 2006, the Company entered into six convertible bond hedge
transactions (the “Convertible Bond Hedge Transactions”). A confirmation was
produced for each transaction. The confirmations are substantially identical to
the form of hedge confirmation appearing herein as Exhibit 10.27 (the “Form of
Hedge Confirmation”). However, the six actual confirmations differ from the Form
of Hedge Confirmation as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuer:

 

Deutsche Bank

 

Deutsche Bank

 

UBS AG

 

Merrill Lynch

 

Merrill Lynch

 

Goldman Sachs

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

On Page 1, the following
names and addresses replace
the blank that appears
opposite the heading “From:”

 

Deutsche Bank
AG, London
Branch

Winchester house
1 Great Winchester St.
London EC2N
2DB

Telephone: +44
20 7545 8000

c/o Deutsche Bank AG,
New York
Branch
60 Wall Street
New York, NY
10005

Telephone: (212)
250-2500

Facsimile: (212)
797-9365

 

Deutsche Bank
AG, London
Branch

Winchester house
1 Great Winchester St.
London EC2N
2DB

Telephone: +44
20 7545 8000

c/o Deutsche Bank AG,
New York
Branch
60 Wall Street
New York, NY
10005

Telephone: (212)
250-2500

Facsimile: (212)
797-9365

 

UBS AG, London
Branch

c/o UBS Securities LLC
299 Park Avenue
New York, NY
10171
Attn: Adam
Frieman

Telephone: (212)
821-2100

Facsimile: (212)
821-4610

 

Merrill Lynch
International

Merrill Lynch
Financial Center
2 King Edward
Street
London EC1A
1HQ
Attn: Manager,
Fixed Income Settlements

Telephone: +44
207 995 3769

Facsimile: +44
207 995 2004

 

Merrill Lynch
International

Merrill Lynch Financial Center
2 King Edward
Street London EC1A
1HQ
Attn: Manager,
Fixed Income
Settlements

Telephone: +44
207 995 3769

Facsimile: +44
207 995 2004

 

Goldman, Sachs & Co.

85 Broad Street
New York, NY
10004
Attn: Tracey
McCabe
Telephone: (212)
357-6076

Facsimile: (212)
428-3778

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 1, the following numbers replace the blank after the phrase “Reference
or Transaction Number.”

 

(Internal
Reference: 104927)

 

(Internal
Reference: 104930)

 

(UBS Reference
Number: 1806955)

 

(Transaction
Reference Number: 0683242)

 

(Transaction
Reference Number: 0683244)

 

(Transaction
Reference Number: FDB1620971367)


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 1, in the first paragraph, the following names replace the blank before
the word “Dealer.”

 

Deutsche Bank AG acting through its London branch (“Dealer”), with Deutsche Bank
AG, New York Branch acting as its agent

 

Deutsche Bank AG acting through its London branch (“Dealer”), with Deutsche Bank
AG, New York Branch acting as its agent,

 

UBS AG, London Branch (“Dealer”) represented by UBS Securities LLC (“Agent”) as
its agent,

 

Merrill Lynch International (“Dealer”) represented by Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Agent”) as its agent,

 

Merrill Lynch International (“Dealer”) represented by Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Agent”) as its agent,

 

Goldman, Sachs & Co. (“Dealer”)

 

 

 

 

 

 

 

 

 

 

 

 

 

On Pages 1, the following paragraphs appear after the first paragraph of Section
1.

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK AG, NEW YORK BRANCH HAS ACTED
SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY
OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK AG, NEW YORK BRANCH HAS ACTED
SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION, BY WAY
OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT

 

(none)

 

(none)

 

(none)

 

(none)


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 2 and Page 3, in Section 2, the following amounts replace the blank that
appears opposite the heading “Applicable Percentage.”

 

[**]%

 

[**]%

 

[**]%

 

[**]%

 

[**]%

 

[**]%

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 3, in Section 2, the following amounts replace the blank that appears
opposite the heading “Premium.”

 

USD[**]

 

USD[**]

 

USD[**]

 

USD[**]

 

USD[**]

 

USD[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 3, in Section 2, the following amounts replace the blank that appears
opposite the heading “Premium per Option.”

 

USD[**]

 

USD[**]

 

USD[**]

 

USD[**]

 

USD[**]

 

USD[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 3, in Section 2, in the paragraph entitled “Procedures for Exercise,”
the following dates appear opposite the heading

 

April 15, 2011

 

April 15, 2013

 

April 15, 2011

 

April 15, 2011

 

April 15, 2013

 

April 15, 2013


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

“Expiration Date:”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 4, in Section 2, in the paragraph entitled “Procedures for Exercise,”
the following addresses replace the blank that appears opposite the heading
“Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice.”

 

To: Deutsche Bank AG
London

c/o Deutsche
Bank AG,
New York Branch
60 Wall Street
New York, NY
10005

Attn: Stanley
Rowe or Lee
Frankenfield

Telephone: (212)
250-4942 or (212)
250-4980

Facsimile: (212)
797-9365

 

To: Deutsche
Bank AG
London

c/o Deutsche
Bank AG,
New York Branch
60 Wall Street
New York, NY
10005

Attn: Stanley
Rowe or Lee
Frankenfield

Telephone: (212)
250-4942 or (212)
250-4980

Facsimile: (212)
797-9365

 

To: UBS AG,
London Branch

c/o UBS Securities
LLC
299 Park Avenue
New York, NY
10171
Attn: Adam
Frieman

Telephone: (212)
821-2100

Facsimile: (212)
821-4610

 

To: Merrill Lynch
International

Merrill Lynch
Financial Center
2 King Edward
Street
London EC1A
1HQ
Attn: Manager,
Fixed Income
Settlements

Telephone:
44 207 995 3769

Facsimile:
44 207
995 2004

 

To: Merrill Lynch
International

Merrill Lynch
Financial Center
2 King Edward
Street
London EC1A
1HQ
Attn: Manager,
Fixed Income
Settlements

Telephone:
+ 44 207 995 3769

Facsimile:
+44 207 995 2004

 

To: Goldman
Sachs & Co.

One New York
Plaza
New York, NY
10004
Attn: Equity
Operations:
Options and
Derivatives

Telephone: (212)
902-8996

Facsimile: (212)
902-0112

With a copy to:

Attn: Tracey
McCabe
Equity Capital
Markets

Telephone: (212)
357-0428

Facsimile: (212)
902-3000

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 7, in Section 4, entitled “Account Details,” the following information
replaces the blank therein.

 

Dealer Payment Instructions for Deutsche Bank AG, New York Branch acting as
agent are as follows:

 

Dealer Payment Instructions for Deutsche Bank AG, New York Branch acting as
agent are as follows:

 

Dealer Payment Instructions:

UBS AG Stamford

SWIFT:
UBSWUS33XXX

 

Dealer Payment
Instructions:

Chase Manhattan
Bank, New York

Bank Routing:
021-000-021

 

Dealer Payment
Instructions:

Chase Manhattan
Bank, New York

Bank Routing: 021-
000-021

 

Dealer Payment
Instructions:

Chase Manhattan
Bank New York

Bank Routing:
021-


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of New York

Bank Routing:
021-000-018

Account Name: DBO

Account No. : [**]

 

Bank of New York

Bank Routing:
021-000-018

Account Name: DBO

Account No. : [**]

 

Bank Routing:
026-007-993

Account Name:
UBS AG, London
Branch

Account No. : [**]

 

Account Name:
ML Equity
Derivatives

Account No. : [**]

 

Account Name:
ML Equity
Derivatives
Account No. : [**]

 

000021

Account Name:
Goldman,
Sachs & Co.

Account No. : [**]

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 7, in Section 5, entitled “Offices,” the following addresses replace the
blank below the heading “The Officer of the Dealer for the Transaction is:”

 

The Office of
Dealer for the
Transaction is:

Deutsche Bank
AG, London
Branch

1 Great Winchester St.
Winchester house
London EC2N
2DB

 

The Office of
Dealer for the
Transaction is:

Deutsche Bank
AG, London Branch

1 Great Winchester
St.
Winchester house
London EC2N
2DB

 

The Office of
Dealer for the
Transaction is:

UBS AG
100 Liverpool
Street
London EC2M
2RH
United Kingdom

Telephone:
+44 207
568 0687

Facsimile:
+44 207
568 9895/6

 

The Office of
Dealer for the
Transaction is:

Merrill Lynch
Financial Center
2 King Edward
Street
London EC1A
1HQ

Telephone: 44
207 995 3769

Facsimile: 44
207 995 2004

 

The Office of
Dealer for the
Transaction is:

Merrill Lynch
Financial Center
2 King Edward
Street
London EC1A
1HQ

Telephone:
+44 207
995 3769

Facsimile: +44
207 995 2004

 

The Office of
Dealer for the
Transaction is:

One New York
Plaza, New York,
New York 10004

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 8, in Section 6, entitled “Notices,” the following addresses replace the
blank below the heading “(b) Address for notices or communications to Dealer:”

 

To: Deutsche
Bank AG
London

c/o Deutsche
Bank AG,
New York
Branch

60 Wall Street
New York, NY
10005
Attn: Stanley Rowe
or Lee
Frankenfield

 

To: Deutsche
Bank AG
London

c/o Deutsche
Bank AG,
New York
Branch
60 Wall Street
New York, NY
10005
Attn: Stanley Rowe
or Lee
Frankenfield

 

To: UBS AG,
London Branch

c/o UBS Securities
LLC
299 Park Avenue
New York, NY
10171
Attn: Adam
Frieman

Telephone: (212)
821-2100

 

To: Merrill Lynch
International

Merrill Lynch
Financial Center
2 King Edward
Street London EC1A
1HQ
Attn: Manager,
Fixed Income
Settlements

 

To: Merrill Lynch
International

Merrill Lynch
Financial Center
2 King Edward
Street
London EC1A
1HQ
Attn: Manager,
Fixed Income
Settlements

 

To: Goldman,
Sachs & Co.

85 Broad Street
New York, NY
10004
Attn: Equity
Operations:
Options and
Derivatives

Telephone: (212)
902-8996


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone: (212)
250-4942 or (212)
250-4980

Facsimile: (212)
797-9365

 

Telephone: (212)
250-4942 or (212)
250-4980

Facsimile: (212)
797-9365

 

Facsimile: (212)
821-4610

With a copy to:

To: Equities Legal
Department

677 Washington
Boulevard
Stamford, CT
06901
Attn: David Kelly
and Gordon
Kiesling

Telephone: (203)
719-0268

Facsimile:(203)
719-5627

and:

To: Equities
Volatility Trading

677 Washington
Boulevard
Stamford, CT
06901
Attn: Namuk Cho
and Bennett
Lieberman

Telephone: (203)
719-7330

Facsimile: (203)

 

Telephone:
+44 207
995 3769

Facsimile: +44
207 995 2004

 

Telephone:
+44 207
995 3769

Facsimile: +44
207 995 2004

 

Facsimile: (212)
902-0112

With a copy to:
Attn: Tracey
McCabe
Equity Capital
Markets

Telephone: (212)
357-0428

Facsimile: (212)
902-3000


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

719-7910

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 15, in Section 8, entitled “Other Provisions,” the following paragraphs
appear after the paragraph entitled “(o) Governing Law.”

 

           (p)
          Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through Deutsche Bank AG, New York Branch (“DBNY”). In addition, all notices,
demands and communications of any kind relating to the Transaction between
Dealer and Counterparty shall be transmitted exclusively through DBNY.

 

(p)
          Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through Deutsche Bank AG, New York Branch (“DBNY”). In addition, all notices,
demands and communications of any kind relating to the Transaction between
Dealer and Counterparty shall be transmitted exclusively through DBNY.

 

(p)
          Role of Agent. Each party agrees and acknowledges that Agent is acting
as agent for both parties but does not guarantee the performance of either party
and neither Dealer nor Counterparty shall contact the other with respect to any
matter relating to the Transaction without the direct involvement of Agent; (ii)
Agent is not a member of the Securities Investor Protection Corporation; (iii)
Agent, Dealer and Counterparty each hereby acknowledges that any transactions by
Dealer or Agent in the Shares will be undertaken by Dealer or Agent, as the case
may, as principal for its own account; and (iv) all of the actions to be taken
by Dealer and

 

(Blank)

 

(Blank)

 

(Blank)


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agent in connection with the Transaction, including but not limited to any
exercise of any rights with respect to the Options, shall be taken by Dealer or
Agent independently and without any advance or subsequent consultation with
Counterparty; and (iv) Agent is hereby authorized to act as agent for
Counterparty only to the extent required to satisfy the requirements of Rule
15a-6 under the Exchange Act in respect of the Options described hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Page 16 the following names replace the blank below the phrase “Yours
faithfully.”

 

DEUTSCHE BANK AG LONDON

and

DEUTSCHE BANK AG NEW YORK as agent

 

DEUTSCHE BANK AG LONDON

and

DEUTSCHE BANK AG NEW YORK as agent

 

UBS AG, LONDON BRANCH

and

UBS SECURITIES LLC, as agent

 

MERRILL LYNCH INTERNATIONAL
and

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

MERRILL LYNCH INTERNATIONAL

and

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

INCORPORATED, as agent

 

INCORPORATED, as agent

 

 


--------------------------------------------------------------------------------